Case 5:16-cv-10444-JEL-EAS ECF No. 1943, PageID.67919 Filed 08/19/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


  IN RE FLINT WATER CASES                        No. 5:16-cv-10444-JEL-EAS
                                                 (consolidated)
                                                 Hon. Judith E. Levy




    DEFENDANTS VEOLIA NORTH AMERICA, LLC, VEOLIA NORTH
       AMERICA, INC., AND VEOLIA WATER NORTH AMERICA
                  OPERATING SERVICES, LLC’S
          MOTION TO CORRECT A SCRIVENER’S ERROR

       Defendants Veolia North America, LLC, Veolia North America, Inc., and

 Veolia Water North America Operating Services, LLC (“VNA”) move this Court to

 correct a scrivener’s error in the Court’s recent opinion granting in part and denying

 in part Plaintiffs’ motion to certify a class. See ECF No. 1933. The Court stated

 that “VNA signed a contract” to provide consulting services to the City of Flint on

 February 4, 2015 and accordingly started “the time period for the Multi-Defendant

 Issues Class” on that date. Id. at PageID.67610. But as explained further in the

 attached brief, VNA and the other parties to the referenced contract signed it on

 February 10, 2015. The Court should therefore correct the class period. As Local

 Rule 7.1(a) requires, VNA sought concurrence with Plaintiffs’ counsel concerning

 this motion, but concurrence was not obtained




                                           1
Case 5:16-cv-10444-JEL-EAS ECF No. 1943, PageID.67920 Filed 08/19/21 Page 2 of 8




                                             Respectfully submitted,

  CAMPBELL, CONROY & O’NEIL                 BUSH SEYFERTH PLLC
  P.C.

  By: /s/ James M. Campbell                 By: /s/ Brittney D. Kohn
  James M. Campbell                         Cheryl A. Bush (P37031)
  Kristin M. Dupre                          Brittney D. Kohn (P80186)
  One Constitution Wharf, Suite 310         100 W. Big Beaver Road, Suite 400
  Boston, MA 02129                          Troy, MI 48084
  (617) 241-3000                            (248) 822-7800
  jmcampbell@campbell-trial-lawyers.com     bush@bsplaw.com
  kdupre@campbell-trial-lawyers.com         kohn@bsplaw.com


   Attorneys for Veolia North America, LLC, Veolia North America, Inc., and
             Veolia Water North America Operating Services, LLC

 Dated: August 19, 2021




                                        2
Case 5:16-cv-10444-JEL-EAS ECF No. 1943, PageID.67921 Filed 08/19/21 Page 3 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


  IN RE FLINT WATER CASES                   No. 5:16-cv-10444-JEL-EAS
                                            (consolidated)
                                            Hon. Judith E. Levy




    DEFENDANTS VEOLIA NORTH AMERICA, LLC, VEOLIA NORTH
       AMERICA, INC., AND VEOLIA WATER NORTH AMERICA
     OPERATING SERVICES, LLC’S BRIEF IN SUPPORT OF THEIR
          MOTION TO CORRECT A SCRIVENER’S ERROR
Case 5:16-cv-10444-JEL-EAS ECF No. 1943, PageID.67922 Filed 08/19/21 Page 4 of 8




                  STATEMENT OF THE ISSUE PRESENTED

       Should the Court correct the start date for the multi-defendant issues class to

 reflect that VNA’s consulting contract with the City of Flint was executed on

 February 10, 2015?

       VNA answers: “Yes.”




                                          i
Case 5:16-cv-10444-JEL-EAS ECF No. 1943, PageID.67923 Filed 08/19/21 Page 5 of 8




        CONTROLLING OR MOST APPROPRIATE AUTHORITIES

 Opinion and Order, In re Flint Water Cases, No. 16-10444 (E.D. Mich. Aug. 11,
 2021), ECF No. 1933.




                                       ii
Case 5:16-cv-10444-JEL-EAS ECF No. 1943, PageID.67924 Filed 08/19/21 Page 6 of 8




                                 INTRODUCTION

       The Court recently issued an opinion and order certifying two issues classes.

 As relevant to VNA, the Court certified a “Multi-Defendant Issues Class”

 comprising persons who, “for any period of time between February 4, 2015 and

 October 16, 2015,” were “exposed” to Flint drinking water, owned real property in

 Flint, or owned or operated a business there.       ECF No. 1933, PageID.67607

 (emphasis added). The Court indicated that “the February 4, 2015 beginning date

 reflects the time by which both Defendants were unquestionably consulting on—and

 therefore potentially liable for—the Flint Water Crisis.” Id. at PageID.67610.

 February 4 was the key date because the Court believed that “VNA signed a

 contract” to provide consulting services to the City of Flint on that date. Id. at

 PageID.67610 n.16 (citing ECF No. 1208-73, PageID.35680); see also id. at

 PageID.67592 (“On February 4, 2015, VNA signed a contract with the City ….”);

 id. at PageID.67608 (“VNA did not begin its consulting relationship with the City

 until February 4, 2015.” (citing ECF No. 1208-73, PageID.35680)).1




 1
        VNA continues to maintain that it could not be deemed to be in breach of any
 duty or standard of care until it had reviewed enough information about Flint’s water
 and failed to act as a reasonable engineer would have acted in light of that
 information—which could not possibly have been as early as the date on which the
 contract was executed. VNA reserves the right to challenge, object, or appeal the
 class commencement date—or any other part of the Court’s opinion and order—
 based on any appropriate grounds.
                                          1
Case 5:16-cv-10444-JEL-EAS ECF No. 1943, PageID.67925 Filed 08/19/21 Page 7 of 8




       The Court made an apparent scrivener’s error in finding that the VNA

 consulting contract was signed on February 4, 2015. All parties to that contract

 signed it on February 10, 2015. In support of the February 4, 2015 date, the Court

 cited page three of the “City of Flint Contract with Veolia Water North America

 Operating Services, LLC.” See ECF No. 1208-73, PageID.35680. That page says

 only that “[t]his contract shall be effective upon the date that it is executed by all

 parties and presented to the City of Flint Clerk.” Id. Page eight of the same contract

 shows that “all parties” executed the contract on February 10, 2015:




 See id. at PageID.35685. Thus, the earliest date that VNA could have “signed [the]

 contract” was February 10, 2015.

       The February 4, 2015 date may have been mistakenly drawn from an

 emergency-manager resolution of that date. Id. at PageID.35676. The emergency-

 manager resolution only “authorized” city officials “to enter into a contract with

 [VNA] for water quality consulting.” Id.; see also id. at PageID.35677 (“[T]he

 above mentioned vendor has been approved by the Emergency Manager on February

 4, 2015. You may now enter a contract with Veolia Water ….”). The resolution did

 not implement the contract—that happened days later. Certainly, VNA itself did not



                                           2
Case 5:16-cv-10444-JEL-EAS ECF No. 1943, PageID.67926 Filed 08/19/21 Page 8 of 8




 “sign” anything on February 4; only the emergency manager and certain city

 officials signed the February 4 resolution. Id. at PageID.35676.

       The Court should therefore correct its opinion. To the extent that the contract

 signing date is relevant, that date is February 10, 2015.

                                                    Respectfully submitted,

CAMPBELL, CONROY & O’NEIL P.C.                      BUSH SEYFERTH PLLC

By: /s/ James M. Campbell                           By: /s/ Brittney D. Kohn
James M. Campbell                                   Cheryl A. Bush (P37031)
Kristin M. Dupre                                    Brittney D. Kohn (P80186)
One Constitution Wharf, Suite 310                   100 W. Big Beaver Road, Suite 400
Boston, MA 02129                                    Troy, MI 48084
(617) 241-3000                                      (248) 822-7800
jmcampbell@campbell-trial-lawyers.com               bush@bsplaw.com
kdupre@campbell-trial-lawyers.com                   kohn@bsplaw.com


   Attorneys for Veolia North America, LLC, Veolia North America, Inc., and
             Veolia Water North America Operating Services, LLC

 Dated: August 19, 2021

                            CERTIFICATE OF SERVICE

         I, Kristin M. Dupre, one of the counsel of record for VNA, certify that I served
 the within Motion on August 19, 2021, by causing it to be e-filed through the Court’s
 CM/ECF electronic filing system which will automatically deliver electronic copies
 of it to counsel of record for all parties to have appeared in In re Flint Water Cases.

                                         /s/ Kristin M. Dupre
                                         Kristin M. Dupre
                                         kdupre@campbell-trial-lawyers.com




                                            3
